Title: To George Washington from Major General William Heath, 26 July 1780
From: Heath, William
To: Washington, George


					
						Dear General
						New Port. July 26th 1780
					
					By a Variety of Intelligence from various Quarters (all which agree) the Enemy intend to make an Attempt on the Fleet and Army of our Great and good Ally at this place I have Called for the neighbouring militia of Massachusetts, and the Whole of this State, Have also requested the Council of Massachusetts to send all the three months militia this Way except those of the Counties of Hampshire & Berkshire Whilst these are Collecting with the Advise of the marquiss I shall call on

Governor Trumbull to send One Thousand militia from the nearest Towns of Connecticut, to Rendezvous at Greenwich. I have the Honor to be with the Greatest respect Your Excellencys most Obedt Servt
					
						W. Heath
					
					
						P.S. The Fleet off the harbour from their first appearanc have kept nearly the Same Station, to the Eastward of Block Island.
						
							W.H.
						
					
				